Opinion by
Beaveb, J.,
The defendants leased from the plaintiff, under a written *57lease, a plot of ground of about eighteen acres, containing a stone quarry which had been operated for a number of years. The lease evidently contemplated the extension of the quarry, inasmuch as provision is made “ to use such portions of said ground immediately adjacent to the quarry as is necessary for stripping and the proper working of the quarry, ” and again, “ the party of the first part is to furnish the rails and ties necessary to extend the track from time to time for the proper working of the quarry.” The quarry had a railroad frontage of 1,200 to 1,500 feet, about 150 to 300 feet of which had been quarried over and a portion of it admittedly exhausted. Instead of driving through the solid rock along the railroad and opening up a quarry face toward the south, the defendants, who were not practical quarrymen and paid but little attention to the quarry, employed foremen who seemed to confine their attention to digging in the loose earth in the portion of the quarry which had already been quarried out, and shipped therefrom dirt and soft rock to the defendants at Philadelphia. The plaintiff had nothing whatever to do with the quarrying of the stone and is not in any way chargeable with the acts or omissions of defendants’ foremen at the quarry.
It is very clear, from a careful reading of the testimony, that the defendants misunderstood the agent of the plaintiff as to the direction in which the quarry should be worked, and it is equally clear that their foremen, in order to show immediate results, worked over the offal of the abandoned part of the quarry in preference to extending the quarry through the solid rock. In speaking of the manner in which the cars were loaded, one of the foremen says: “I put several loads.of good stone on top to make it look nice; I was' ashamed to send it.”
It is admitted by the defendants that the stone adjoining the railroad at the eastern end of the quarry was solid and would have made good building stone, but that the face of the quarry was narrow at that point and that few men could work in it; but it is very clear that, if this face had been driven for some distance along the railroad and worked south, substantial and, in the end, profitable results would have been reached, although the expense connected with the opening might have been for some time disappointing.
The judgment, as originally entered, was upon a penal bond *58in the sum of $800. It is admitted by the plaintiff that the amount due under the lease was $400, of which $42.00 have been paid. The amount for which plaintiff should be allowed to take out execution, therefore, is limited to $358, with interest from April 26, 1900, the day on which the lease terminated. Limiting the judgment, therefore, subject to execution process, to this amount, the decree is affirmed.